DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 9, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schuch et al. (US 2018/0061297 A1).
Regarding claim 1, Schuch discloses a display device for displaying information (Abstract, display) comprising: a sensor to detect verification data indicating one or more display characteristics of display device output; (Paragraph 0020, a color light sensor for detecting various properties of the display)	and a processor (Paragraph 0045, processor) to: detect a set of configuration images to display using the display device; (Paragraph 0020, the color light sensor detects watermarks of different patterns of colors and shapes)	display each configuration image from the set of configuration images; (Paragraph 0020, the displayed watermark is displayed by cycling through different shapes and colors)	receive verification data from the sensor, the verification data indicating the one or more display characteristics of the display device output; (Paragraph 0021, the color light sensor provides measurements)	determine that the verification data received by the sensor proximate to the display device does not match at least one of the configuration images from the set of configuration images; (Paragraph 0021, comparing measurements from the color light sensor with pre-determined values to determine if they fall outside an acceptable range)	and provide an alert indicating the display device is malfunctioning (Paragraph 0021, reporting errors to a user).
Regarding claim 3, Schuch discloses wherein the processor is to provide the alert using a second display device coupled to the display device or using a computing system coupled to the display device (Paragraph 0023, providing notifications to a PC and other notification displays).
Regarding claim 6, Schuch discloses wherein the set of configuration images comprise one or more images that each include a different color to be displayed proximate to the sensor, and wherein the sensor is a color sensor (Paragraph 0020, the color light sensor measures different colors from each watermark that is displayed).
Regarding claim 7, Schuch discloses wherein the processor is to generate the set of configuration images in response to the display device receiving power or in response to a predetermined period of time elapsing or in response to user input (Paragraph 0020, the watermark can be created by the display or according to a user’s direction).
Regarding claim 9, Schuch discloses a system for displaying data comprising: a first processor (Paragraph 0045, processor) to: detect a set of configuration images to display using a display device; (Paragraph 0020, a color light sensor is a part of a display detects watermarks of different patterns of colors and shapes)	transmit the set of configuration images to the display device; (Paragraph 0020, the watermark is generated from components or local storage in the display)	receive sensor data from the display device; (Paragraphs 0021, the color light sensor provides measurements)	determine, based on the sensor data, verification data indicating that a color value displayed by the display device does not match a color value of at least one of the configuration images, wherein the color value displayed by the display device is detected from a color sensor coupled to the display device; (Paragraph 0021, comparing measurements from the color light sensor with pre-determined values to determine if they fall outside an acceptable range)	and provide an alert indicating the display device is malfunctioning (Paragraph 0021, reporting errors to a user).
Regarding claim 10, Schuch discloses wherein the display device comprises a second processor to: detect the set of configuration images to be displayed; (Paragraph 0021, display controller assembly can generate the watermarks for display)	display each of the configuration images separately; (Paragraph 0021, displaying the watermarks)	collect the sensor data from the color sensor coupled to the display device as each of the configuration images is displayed; (Paragraph 0021, storing measurements from the color light sensor)	and transmit the color value to the first processor (Paragraph 0045, the processor can operate software to implement a user interface to provide the notification functions related to the measurements from the color light sensor).
Regarding claim 14, Schuch discloses wherein the first processor is to provide the alert using a second display device coupled to the system (Paragraph 0023, providing notifications to a PC and other notification displays).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuch et al. (US 2018/0061297 A1) in view of Schneider et al. (US 2019/0066307 A1).
Regarding claim 2, Schuch discloses all limitations as discussed in claim 1.	Schuch does not clearly disclose wherein the processor is to provide the alert using an audio device coupled to the display device.
	Schneider discloses sounding an audible alarm if a fault in a display device is determined (Paragraph 0025).	Schuch discloses steps for reporting errors in a display using visual notifications to a user which differed from the claimed process by the substitution of providing an alert using an audio device coupled to the display device. Schneider discloses the substituted step of sounding an audible alarm if a fault in a display is determined. As a result, both functions were known in the art to alert a user of errors in a display. Schuch’s steps of providing visual notifications of errors in a display could have been substituted with Schneider’s audible alarms and the results would have been predictable, resulting in the sounding of audible alarms when an error is determined. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Schuch discloses all limitations as discussed in claim 9.	Schuch does not clearly disclose wherein the first processor is to: detect a light intensity value of the display device using a light intensity sensor coupled to the display device; determine that the light intensity value of the display device is below a threshold value; and provide a second alert indicating the light intensity value of the display device is below the threshold value.	Schneider discloses a photo-sensor for sensing changes to light intensity of a display (Paragraph 0015) and is used to detect faults or malfunctions in the display (Paragraph 0017) and subsequently providing a warning (Paragraph 0020).	Schneider’s photo-sensors for sensing changes to light intensity of a display to detect and report faults would have been recognized by one of ordinary skill in the art to be applicable to the measuring of properties of a display at different times to determine and report errors of Schuch and the results would have been predictable in using a phot-sensor to sense changes in light intensities of a display at different times to determine and report errors of the display. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 15, similar reasoning as discussed in claim 2 is applied.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuch et al. (US 2018/0061297 A1) in view of Saito et al. (US 2011/0095899 A1).
Regarding claim 5, Schuch discloses all limitations as discussed in claim 1.	Schuch does not clearly disclose wherein the processor is to determine that the verification data received by the sensor proximate to the display device matches the configuration image and provide a confirmation message that the display device is functioning.	Saito discloses analyzing luminance levels of displays and determining if the levels have decreased to a level below a predetermined value and if the levels are not below the predetermined value, a display displays a message that the luminance values are normal (Paragraphs 0062-0063).	Saito’s technique of displaying a message reporting normal operations of displays would have been recognized by one of ordinary skill in the art to be applicable to the display of notifications with regard to the function of a display of Schuch and the results would have been predictable in the display of notifications of normal operation of a display when no measured values are out of normal operation ranges. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuch et al. (US 2018/0061297 A1) in view of Bernard et al. (US 6,744,448 B1).
Regarding claim 8, Schuch discloses all limitations as discussed in claim 1.	Schuch does not clearly disclose wherein the processor is to receive the set of configuration images from a remote computing device.	Bernard discloses a client receiving a watermark for display from a server to indicate color accuracy (Column 9, lines 11-23).	Bernard’s server for providing a watermark that indicates color accuracy to a client for display would have been recognized by one of ordinary skill in the art to be applicable to the display of watermarks for a color light sensor to measure for errors of Schuch and the results would have been predictable in a server providing watermarks for display for a color light sight sensor to measure for errors. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuch et al. (US 2018/0061297 A1) in view of Chanda (US 2013/0128120 A1).
Regarding claim 11, Schuch discloses all limitations as discussed in claim 9.	Schuch does not clearly disclose wherein the set of configuration images is stored in a frame buffer.	Chanda discloses a frame buffer that can store watermark images (Paragraph 0030).	Chanda’s technique of storing watermark images in a frame buffer would have been recognized by one of ordinary skill in the art to be applicable to the display of generated watermarks for Schuch and the results would have been predictable in the display of generated watermarks stored in a frame buffer. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Schuch discloses all limitations as discussed in claim 10.	Schuch does not clearly disclose wherein the first processor is to: detect one or more instructions that cause the display device to display each of the configuration images from the set of configuration images; and transmit the one or more instructions to the second processor of the display device.	Chanda discloses a CPU and display controller for outputting watermark images from a display frame buffer (Paragraphs 0028-0030).	Chanda’s CPU and display controller for outputting watermark images from a display frame buffer would have been recognized by one of ordinary skill in the art to be applicable to the display controller assembly used to generate and display watermarks of Schuch and the results would have been predictable in a CPU providing watermark images to a display control assembly for displaying watermarks. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuch et al. (US 2018/0061297 A1) in view of Kp et al. (US 2017/0206864 A1).
Regarding claim 16, Schuch discloses all limitations as discussed in claim 9.	Schuch does not clearly disclose wherein the first processor is to: detect ambient color data; and provide a second alert in response to the ambient color data being below a threshold value.	Kp discloses registering sensor notifications corresponding to changes in environmental lighting conditions, such as ambient color temperature (Paragraph 0035).	Kp’s technique of registering sensor notifications corresponding to changes in environmental lighting conditions, such as ambient color temperature would have been recognized by one of ordinary skill in the art to be applicable to the display of notifications based on changes over time to properties related to a display of Schuch and the results would have been predictable in the display of registered sensor notifications corresponding to changes in ambient color temperature with respect to a display over time. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuch et al. (US 2018/0061297 A1) in view of Kim et al. (US 2020/0233461 A1).
Regarding claim 17, Schuch discloses all limitations as discussed in claim 9.	Schuch does not clearly disclose wherein the first processor is a graphics processing unit.	Kim discloses a processor can be various types of processors including a graphics processing unit (Paragraph 0026).	Schuch discloses a processor which differed from the claimed processor by the substitution of a graphics processing unit. Kim discloses the substituted graphics processing unit. As a result, both were known in the art to process information using a processor. Schuch’s processor could have been substituted with the graphics processing unit of Kim and the results would have been predictable in the processing of measurements for displaying notifications related to a display using a graphics processing unit. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not clearly disclose the display device of claim 1, wherein the display device further comprises a light tube sensor within a bezel of the display device, and wherein the light tube sensor provides light from the display device output to a color sensor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dinh et al. (US 2014/0077094 A1) light pipes in a gasket under a bezel for allowing sensors access to an environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613